PER CURIAM.
The issue presented is controlled by our decision in Nationwide Mutual Ins. Co. v. Silverman, 332 N.C. 633, 423 S.E.2d 68 (1992), which was filed subsequent to the decisions of both the trial court and the Court of Appeals. Under the authority of Silverman, the decision of the Court of Appeals affirming the order of the Superior Court, Wayne County, is reversed. The cause is remanded to the Superior Court, Wayne County, with instructions to vacate the order of summary judgment for plaintiff and enter an order or judgment resolving the issue presented in accordance with the law as established in Silverman.
REVERSED AND REMANDED.